Citation Nr: 1436644	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) with history of encephalopathy and memory loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1952 to March 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the RO.

The Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO) in May 2012.  A copy of the transcript is associated with the claims file.

The Board finds that, on this record, the issue of a TDIU rating has reasonably been raised for appellate consideration.

A review of the Virtual VA and VBMS electronic claims files reveal additional VA treatment records.  All pertinent treatment records were reviewed by the RO prior to the issuance of the February 2013 Supplemental Statement of the Case.  

The issue of entitlement to a TDIU rating is being remanded to the AOJ.


FINDING OF FACT

The symptoms of the service-connected PTSD with history of encephalopathy and memory loss are shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity resulting in difficulty establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 50 percent, but no higher, for service-connected PTSD with history of encephalopathy and memory loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  

There is no issue as to providing an appropriate application form or completeness of the application.  

VA notified the Veteran in November 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Veteran was also notified of the specific rating criteria pertinent to his claim prior to the most recent adjudication of his claim in February 2013.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  All identified service treatment records and post-service treatment records were obtained.  There is no evidence that additional records have yet to be requested.  

The Veteran was also afforded VA examinations in June 2010, June 2012, and January 2013 to determine the current severity of the Veteran's PTSD.  The examination reports reflect that the examiners recorded the Veteran's complaints and conducted an appropriate evaluation pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Finally, during the hearing, the DRO discussed the issue on appeal and provided the Veteran an opportunity to discuss the current severity of his PTSD.  This action supplemented VA's compliance with VCAA and complied with 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal. 


Legal Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as discussed below, a uniform rating for the entire appeal period is warranted.  

The Veteran is in receipt of a 30 percent rating pursuant to 38 C.F.R. § 4.130, DC 9411.  This rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the GAF (Global Assessment of Functioning) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).


Analysis

The Veteran currently is in receipt of a 30 percent rating for the service-connected PTSD.  For the following reasons, the Board finds that the overall symptomatology and level of impairment more nearly approximates the criteria warranting a 50 percent rating for the entire appeal period.   

The Veteran underwent a VA examination in June 2010 and reported that his stressor consisted of when he had to be in the hospital for three weeks after he suffered from chemical burns from stripping lead paint in the bilge of a ship.  

The Veteran endorsed having symptoms such as anxiety, recurrent nightmares, difficulty trusting others, some loss of interest in hobbies, ongoing problems with anger and irritability, loss of concentration, and fear of certain paints, chemicals, and fumes.  He described his mood as "a little down" and stated that he was a little depressed.  He firmly denied suicidal ideations or previous suicide attempts.  He acknowledged that he had less motivation for activities of daily living such as showering and shaving, but indicated that he still performed those activities.  

The Veteran reported that he started his own floor covering business and had worked for himself since 1958.  He turned the retail store over to his sons about 15 years earlier, but continued to install floors until his mid-60s and did estimation work for four to six hours per day until 2008.  

The Veteran also stated that he was married to a women whom he trusted and had children.  He said that his irritability caused a little strain on his marriage, but that he was less irritable now.  As a result of his nightmares, he and his wife slept in different rooms.  He also stated that his wife called him "Mr. Negative" due to his general attitude and mistrust of people and handled their finances because he did not like doing paperwork.  

On evaluation, the Veteran presented as casually dressed and adequately groomed.  His affect was somewhat constricted and his speech was normal.  The examiner described him as pleasant and cooperative, but noted that the Veteran had some trouble recalling the sequence of events and remembering in what decade personal events occurred.  

The examiner noted that, at the very least, there would be occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to anxiety.  In this regard, he would sometimes stay home from work as a result of fatigue from his nightmares.  He also reported having physiological arousal and the need to leave a project if exposed to certain chemicals, paints, or floor refinishers.  He would also develop chest pains and anxiety in a newly painted house.  The Veteran reported being on guard with some customers and would be "a bit hot-headed."  

The examiner rendered a GAF score of 52 that is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In May 2012, the Veteran and his wife testified at a hearing that he had difficulty with concentration and both long and short term memory.  Specifically, the Veteran stated that he sometimes forgot to do tasks and had to write things down or he would forget to do them.  He also stated that his wife and his sons made him stop giving estimates at the business because he would forget numbers and started to make mistakes.  

The Veteran's wife also noted that he had a hard time dealing with his children and that they could not throw him a 70th birthday party because he did not want anyone there.  Although his best friend came to see him once a week, the Veteran indicated that he did not leave the house to see people.  

The Veteran underwent a VA examination in June 2012 and endorsed substantially similar symptoms as he did at the June 2012 examination, to include nightmares, anxiety, and increased anxiety and arousal when around chemical fumes and paints.  He reported a worsening of memory over the past year or two, and when asked by the examiner about dates of events or symptom onset, he could not relay specific dates, especially in regard to recent onsets.  

The VA examiner noted that the Veteran's symptoms included anxiety, mild memory loss, impairment of short and long term memory, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including a work or a work like setting.  

The Veteran also endorsed having an emotionally close relationship with his wife and a stable relationship with his children.  He spoke warmly about his wife and expressed gratitude for their relationship.  He added that he avoided interacting with others because he would become irritable.  He reported spending most of his time maintaining his land with a lot of time outdoors.  It appeared to the examiner that the Veteran's interactions and activities had been restricted over the last year.  

The examiner determined that, although the Veteran's symptoms appeared to be improving due to his more restrictive lifestyle, he experienced occupational and social impairment with reduced reliability and productivity.  A GAF score of 60 was rendered.   

The VA treatment records showed that the Veteran had chronic anxiety, to include a panic attack in November 2013, frequent nightmares and memory impairment.  

In May 2012, the Veteran was diagnosed with mild cognitive impairment with marked executive dysfunction.  

In August 2012, the Veteran declined further cognitive testing and attributed his difficulties to his medication.  He also reported feeling over the years that his memory had deteriorated, making it difficult to read because he had difficulty remembering what he read.  

A December 2012 treatment record contained a notation that, despite the Veteran's contention that his impairment was caused by medication, the examination conducted when the Veteran was not taking medication showed clear impairments that were still present and slightly worse, particularly in attention, short term memory, and executive function.  

The Veteran underwent a VA examination in January 2013 to determine whether his PTSD symptoms and possible dementia symptoms could be differentiated.  

Initially, the VA examiner reported that there were no relevant changes in the Veteran's occupational and social history.  He reported having an excellent relationship with his wife and a close relationship with his children.  He stated that he took care of his wife and did the household chores, to include going grocery shopping.  He also enjoyed building model airplanes that he would fly.  Although he indicated that his social interactions with his friends had decreased, he would meet friends at a coffee shop once in a while.  

The Veteran stated that, prior to retirement, he made some mistakes at work, but thought he might have had a life-long math learning disability.  He noted that, aside from his physical conditions, he was otherwise capable of performing his job.  

The examiner reported that there were functional changes since the previous examination, to include reduced social functioning as evidenced by social withdrawal, suspiciousness, minimal friendships and social support systems, and lack of interest in developing interpersonal relationships.  

The examiner observed that the Veteran presented with circumstantial, circumlocutory or stereotyped speech.  His thought processes were noted to be logical, and he was appropriately groomed and casually dressed.  

The examiner determined that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances and had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

As to the potential dementia and cognitive impairment, the Veteran declined testing for fear of being "labelled" and having his driver's license revoked.  The results of his most recent brain imaginings were noted to have been negative for abnormalities, and his September 2012 head CT had been normal.  

Qualitatively, the Veteran was noted to be oriented to time, place and location and to be able to take care of his wife with cancer, maintain his house and six acres of land, and independently take care of his activities of daily living.  He recalled names of his medical providers and mediations.  He also was able to remember his previous cognitive functioning tests and how he did on them and about his upcoming appointment.  The Veteran reported being better at cognitive tasks that were familiar to him than novel tasks that were unfamiliar.  

The examiner determined that a significant dementing process was not considered to be prominent in his current cognitive picture; however, the Veteran did have some cognitive changes in regard to significant executive dysfunction, which could interfere with memory and attention.  The examiner noted that the PTSD symptoms could also contribute to fluctuations in his cognitive function.  

The Board cannot distinguish between the symptoms associated with the Veteran's possible dementia and symptoms associated with his PTSD with history of encephalopathy and memory loss.  

When it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  

Accordingly, the Board will consider the Veteran's symptoms associated with memory loss and difficulty with concentration as part of the overall service-connected disability picture.   

After a careful review of the evidence, the Board finds that the Veteran's symptoms more nearly resemble that of occupational and social impairment with reduced reliability and productivity due to symptoms such as impairment of short term and long term memory so as to warrant a rating of 50 percent.  

The Board finds that the Veteran experienced difficulty occupationally as a result of his concentration and memory loss, short temper, and some anxiety that led to him having to leave projects when he was around certain paint and chemical fumes.  He indicated that his wife and his sons made him stop providing estimates because he would make mistakes and had difficulty with his memory and concentration.  

The Veteran also exhibited social impairment that was largely manifested by his being isolated, not wanting to be around people for long periods of time, to include his grandchildren, a lack of friends and increased irritability.  

The June 2010 VA examiner determined that, at the very least, there would be occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and the June 2012 VA examiner explicitly opined that the Veteran exhibited impairment of short-term and long-term memory, difficulty in establishing and maintaining effective work and social relationships, and had occupational and social impairment with reduced reliability and productivity.  

The January 2013 VA examiner also noted that the Veteran presented with circumstantial, circumlocutory, or stereotyped speech and difficulty in establishing and maintaining effective work relationships.  

Although the Veteran does not present with all of the symptoms listed in the rating criteria for a 50 percent rating, the use of the term "such as" in the rating criteria demonstrates that the symptoms are not intended to constitute an exhaustive list and, as such, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  

The Board therefore finds that the Veteran has occupational and social impairment with reduced reliability and productivity due to symptoms such as impairment of short-term and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintain effective work and social relations.  

As to whether the Veteran is entitled to a rating in excess of 50 percent, the evidence does not reflect symptoms or overall impairment required for the assignment of a higher rating.  

The Veteran reported having difficulty handling paperwork, memory and concentration impairment, and decreased motivation to do activities of daily living, but denied having suicidal ideations; obsessed rituals that interfered with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting his ability to function effectively; or impaired impulse control or spatial disorientation.  

Moreover, the Veteran was noted to have a stable, warm and loving relationship with his wife of over 40 years and a close relationship with his children.  He also maintained his friendship with his best friend who visited him regularly.  He
generally functioned satisfactorily with routine behavior and self-care, took care of his wife when she was sick, and maintained his house and six acres of land.  He also enjoyed building and flying model airplanes.  

Although the Veteran stated that had less motivation to do activities of daily living, he acknowledged that he was able to get them done.  He noted in January 2013 that, despite his memory and concentration problems, he would be able to work, but for his physical conditions.  

In addition, the Veteran did not have symptoms such as gross impairment, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  

The Board has also considered whether an extraschedular rating is warranted for the service-connected PTSD.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment.  

As indicated, the criteria include both the factors listed as symptoms, along with the overall impairment caused by these symptoms.  All of the symptoms of the service-connected disability picture are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors as those provided by the regulations as "governing norms" is not required.  

Hence, referral for consideration of an extraschedular rating for the service-connected PTSD with a history of encephalopathy and memory loss is not indicated in this case. 38 C.F.R. § 3.321(b)(1).



ORDER

An increased evaluation of 50 percent, but not higher, for the service-connected PTSD with history of encephalopathy and memory loss is granted for the entire period of the appeal, subject to the regulations governing the payment of VA benefits.  


REMAND

The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the service-connected disability, then part and parcel to that claim for an increased rating is whether a total compensation rating based on individual unemployability (TDIU) is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

After reviewing the record in a light favorable to the Veteran, his representative raised the issue of a TDIU rating in a March 2014 statement.  Therefore, the AOJ should develop the claim for a TDIU rating in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should take appropriate action in order to provide the Veteran with an application referable to entitlement to a total rating based on individual unemployability by reason of service-connected disability.   

2.  After completing all indicated development, the AOJ should readjudicate the matter remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplement Statement of the Case an afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


